UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


AUDREY MASON EL,

                               Plaintiff,

               -against-                                       MEMORANDUM DECISION
                                                               AND ORDER
                                                               2:19-CV-6712(AMD)(LB)
SUPREME COURT OF THE STATE OF
NEW YORK,SUFFOLK COUNTY,et al.

                               Defendants.
                                                      X

ANN M.DONNELLY,United States District Judge:

       On November 19,2019,the plaintiff filed this pro se action pursuant to 42 U.S.C. 1983.

(ECF No. 1.) By letter dated November 27,2019,the Court informed the plaintiff that her

submission was deficient because she failed to pay the filing fee or submit an application for in

forma pauperis relief. (ECF No. 2.) The Court provided the plaintiff with an informa pauperis

form and instructed her to cure the deficiency within 14 days. On December 10,2019,the

plaintiff returned the form—signed but otherwise blank—^with a stamp across each page citing to

Crandall v. State, 73 U.S. 35(1867). (ECF Nds. 5,6).

       As other courts in this district have recently explained,''^Crandall does not stand for the

proposition that the Court lacks the authority to require filing fees for court access. Rather,

Crandall holds that states are prohibited from imposing a tax on those wishing to enter to their

borders." Allene Scott Bey and Muhammed B.H. ABD'Allah Bey v. Supreme Court ofthe State

ofNew York, Cnty ofQueens, No. 19-CV-6704,2020 WL 59793, at *1 (E.D.N.Y. January 6,

2020); see also Felder El Bai v. Supreme Court ofNew York, Cnty. ofKings, No. 19-CV-6703,

2019 WL 7293372, at *1 (E.D.N.Y. Dec. 30,2019); jee also Gaul v. Chrysler Fin. Serv.

Americas, LLC,657 F. App'x 16,18-19(2d Cir. July 1,2016)(summary order).

                                                  1
       Accordingly, the action is dismissed without prejudice. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good faith and

therefore informa pauperis status is denied for purpose of an appeal. Coppedge v. United States,

369 U.S. 438,444-45 (1962). The Clerk of Court is respectfully requested to mail this order to

the address of record and close this case.



SO ORDERED.



                                                      s/Ann M. Donnelly
                                                             DONNELLY
                                                    United States District Judge

Dated: January 8, 2020
       Brooklyn, New York
